Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered May 22, 1992, upon a verdict convicting defendant of the crimes of rape in the first degree, sodomy in the first degree and endangering the welfare of a child.
Defendant was convicted after a trial of the crimes of rape in the first degree, sodomy in the first degree and endangering the welfare of a child, and sentenced to concurrent terms of imprisonment of 5 to 15 years for the rape and sodomy convictions and one year for the conviction of endangering the welfare of a child.
We find no error in County Court’s denial of defendant’s suppression motion. The transcript of the suppression hearing establishes that, prior to giving his statement, defendant was informed of his constitutional rights and knowingly, intelligently and voluntarily waived them. Any deception by the police in procuring defendant’s presence at the police station for questioning was not so fundamentally unfair as to deny due process. Further, there was no appreciable break in police questioning necessitating repetition of the Miranda warnings. Finally, we find no support in the record for defendant’s conclusory allegations of juror coercion.
Crew III, J. P., Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.